Citation Nr: 1104920	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
recurrent Staphylococcus infections secondary to Lichen nitidis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to October 
1988.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2009 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter RO).  

In November 2010, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability that was 
remanded by the Board in October 2009 was granted by rating 
decision dated in December 2009.  As such, this issue is no 
longer before the Board.  


FINDING OF FACT

Staphylococcus infections involve 25 percent of total body 
surface and 15 percent of exposed body areas and do not require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.   
 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
recurrent Staphylococcus infections secondary to Lichen nitidis 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7815 (2019).     



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  As this appeal arises from disagreement with 
the initial rating assigned for recurrent Staphylococcus 
infections secondary to Lichen nitidis following the grant of 
service connection for such disability, the duty to notify was 
fulfilled in the instant case by letter dated in November 2008.    

As for the duty to assist, the service treatment reports and 
private and VA clinical reports have been obtained and the 
Veteran was afforded a VA dermatologic compensation examination 
in February 2009 that produced sufficient clinical evidence to 
determine the proper rating to be assigned for the service 
connected skin disability at issue.  As there is no indication 
that there are additional records that need to be obtained that 
would assist in the adjudication of the claim, the duty to assist 
has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

A 30 percent rating for bulbous disorders requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7815.  A rating in excess of 30 
percent under DC 7815 requires more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  38 C.F.R. § 4.118, DC 7815

Optionally and depending upon the predominant disability, ratings 
for bulbous disorders can be assigned on the basis of 
disfigurement of the head, face, or neck (DC 7800) or scars (DCs 
7801, 7802, 7803, 7804, or 7805).  38 C.F.R. § 4.118, DC 7815.

By way of background, it is observed that the Veteran is service 
connected for depression rated 70 percent disabling; lichen 
nitidis, rated 60 percent disabling; recurrent staphylococcus 
infections rated 30percent disabling; a left knee disability 
rated 20 percent disabling; a right knee disability rated 20 
percent disabling; and for a low back disability rated 20 percent 
disabling.  He was awarded a total disability rating based on 
individual unemployabilty, effective from October 2004; and a 100 
percent schedular rating, effective from September 2008.  This 
appeal arose from a February 2009 rating decision that granted 
service connection for recurrent Staphylococcus infections 
secondary to Lichen nitidis, and assigned a 30 percent rating by 
analogy to DC 7815, effective from September 2008.  

Thus, the Veteran is already service connected for his skin 
disability, and assigned the maximum evaluation under Diagnostic 
Code 7806.  That impairment is not the subject of this appeal.  
This appeal addresses the separately service connected 
methicillin resistant staphylococcus infection.  With respect to 
that, the evidence includes the reports from the aforementioned 
February 2009 VA dermatologic examination that revealed 
discharging yellow fluid diffusely on the entire scalp, and a 
tender nodule discharging yellow fluid and bloody contents in the 
perineum.  

The examiner stated that the Veteran would need intermittent 
systemic therapy with antibiotics as well as topical treatment on 
a regular basis including bleach baths and topical antibiotic 
soaps and solutions.  Symptoms were described as bleeding, pain 
and discharge that had increased in frequency over time, and it 
was noted the Veteran had to sleep apart from his wife due to the 
contagious aspect of the infections.  Therapy in the previous 
year was described as including oral antibiotics as well as 
intralesional Kenalog and topical corticosteroids.  
Staphylococcus infections were said by the examiner to involve 25 
percent of total body surface and 15 percent of exposed body 
areas.

Given the percentage of the total body surface and exposed areas 
affected by the Veteran's Staphylococcus infections as shown on 
the examination reports described above, it is clear that this 
condition does not involve more than the 40 percent of the entire 
body or more than 40 percent of exposed areas as required for 
increased compensation under DC 7815.  Moreover, the examiner 
referred to the Veteran as requiring "intermittent" systemic 
therapy and not the "constant or near-constant" systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for increases compensation under DC 7815.  Review of the 
other pertinent evidence of record including VA outpatient 
treatment records dated through 2010 describing the severity of 
the Veteran's Staphylococcus infections does not reflect that the 
criteria for a rating under DC 7815 are met.  Finally, given the 
disability at issue concerns the Veteran's secondary infections, 
rather than the underlying skin disorder, consideration of 
disfigurement and/or scaring is not warranted.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected Staphylococcus 
infections, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have not 
shown functional limitation beyond that contemplated by the 30 
percent rating currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
 
In making the above determination, the Board fully respects the 
sincere assertions in this case from the Veteran and his wife 
with respect to the particularly repugnant and contagious nature 
of the Veteran's Staphylococcus infections.  However, it finds 
the probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, an evaluation in 
excess of 30 percent disabling for the Veteran's service-
connected Staphylococcus infections is not warranted at any time 
subsequent to the effective date of the initial rating, September 
18, 2008.  See 38 C.F.R. § 3.400 (2010); Gilbert, 1 Vet. App. at 
49.   

ORDER

Entitlement to an initial rating in excess of 30 percent for 
recurrent Staphylococcus infections secondary to Lichen nitidis 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


